STATE OF WEST VIRGINIA


                          SUPREME COURT OF APPEALS
                                                                                    FILED
JOHN PACK,                                                                          May 5, 2017
Claimant Below, Petitioner                                                    RORY L. PERRY II, CLERK
                                                                            SUPREME COURT OF APPEALS
                                                                                OF WEST VIRGINIA
vs.)   No. 16-0375 (BOR Appeal No. 2050824)
                   (Claim No. 2012037780)

DOUBLE BONUS COAL,
Employer Below, Respondent


                             MEMORANDUM DECISION
         Petitioner John Pack, by Gregory S. Prudich, his attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Double Bonus Coal, by Katherine H.
Arritt, its attorney, filed a timely response.

        The issue on appeal is the appropriate amount of a permanent partial disability award to
be granted to Mr. Pack as a result of the compensable injury in this claim. This appeal originated
from the December 4, 2013, claims administrator’s decision granting a 0% permanent partial
disability award. In its September 18, 2015, Order, the Workers’ Compensation Office of Judges
affirmed the decision. The Board of Review’s Final Order dated March 22, 2016, affirmed the
Order of the Office of Judges. The Court has carefully reviewed the records, written arguments,
and appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Mr. Pack, a coal miner, sustained an injury on June 1, 2012, when he was attempting to
pick up a canopy top from a roof bolter machine. Mr. Pack felt pain in his groin bilaterally and
was eventually diagnosed with a bilateral inguinal hernia. On November 13, 2012, Mr. Pack
underwent surgery to repair the right inguinal hernia. The left inguinal hernia was subsequently
repaired on January 29, 2013. Mr. Pack continued to suffer from pain in his groin and ultimately
underwent three medical evaluations to determine his permanent partial disability.
                                                1
        On November 15, 2013, Prasadarao Mukkamala, M.D., performed an independent
medical evaluation on Mr. Pack. Dr. Mukkamala reviewed the medical history and performed a
physical evaluation in which he noted no palpable masses or defect in the abdominal wall. He
also noted no defect in the inguinal canal and no hernia. Dr. Mukkamala opined that Mr. Pack’s
surgery had been successful and there were no objective findings to support Mr. Pack’s
complaints of pain. He therefore determined Mr. Pack suffered from 0% impairment. Based on
his report, the claims administrator granted Mr. Pack a 0% permanent partial disability award on
December 4, 2013.

        On April 8, 2014, Bruce Guberman, M.D., performed an independent medical evaluation
on Mr. Pack. Mr. Pack reported to Dr. Guberman that he had not noticed a recurrence of a bulge
but did feel like swelling had occurred with increased walking or standing. Dr. Guberman
performed a physical examination and did not note any palpable masses. Dr. Guberman
ultimately recommended 6% impairment due to sensory deficit, pain, or discomfort in the
ilioinguinal nerves.

       Finally, Charles Clements, M.D., performed an independent medical evaluation on Mr.
Pack on April 27, 2015. Mr. Pack reported to Dr. Clements that he had been experiencing pain
across his entire pelvic girdle. Upon examination, Dr. Clements determined Mr. Pack’s abdomen
and pelvis revealed no organomegaly and no palpable masses in either the inguinal canal or in
the abdominal wall. He noted that Mr. Pack seemed to be healing well from his surgery. Dr.
Clements opined that Mr. Pack’s complaints were subjective and not consistent with objective
findings during the examination. Dr. Clements assessed 0% impairment.

        On September 18, 2015, the Office of Judges affirmed the claims administrator’s decision
granting a 0% permanent partial disability award. The Office of Judges indicated that hernia-
related impairment is governed by Chapter 10 of the American Medical Association’s Guides to
the Evaluation of Permanent Impairment (4th ed. 1993). Specifically, Table 7 divides hernia-
related impairment into three classes. In all three classes, the threshold medical finding which
must be made is that a claimant demonstrates a palpable medical defect in the supporting
structures of the abdominal wall. In all three independent medical evaluations, all evaluators
noted that Mr. Pack did not exhibit any palpable masses in his abdomen or pelvis. The Office of
Judges determined that while Mr. Pack’s complaint of pain and mild discomfort seemed to be
substantial, it did not meet the threshold under Table 7 of American Medical Association’s
Guides. The Office of Judges concluded that Mr. Pack failed to meet his burden and granted a
0% permanent partial disability award. On March 22, 2016, the Board of Review affirmed the
Office of Judges’ Order.

       We agree with the reasoning and conclusions of the Office of Judges as affirmed by the
Board of Review. All three independent medical evaluations show that Mr. Pack does not
demonstrate any palpable masses or defects in the supporting structures of his abdominal wall.
Thus, he does not meet the threshold laid out in Chapter 10 of the American Medical
Association’s Guides. Mr. Pack’s complaints of pain do not rise to the level of finding permanent
impairment. A 0% permanent partial disability award is supported by the evidentiary record.
                                               2
        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.

ISSUED: May 5, 2017

CONCURRED IN BY:
Chief Justice Allen H. Loughry II
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Elizabeth D. Walker




                                                3